Citation Nr: 9919265	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for residuals of central 
retinal vein occlusion (CRVO) of the right eye, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 RO rating decision which 
reduced the veteran's disability rating for loss of visual 
acuity due to his service-connected CRVO of the right eye 
from 20 percent to 10 percent, effective September 1, 1996.

In a decision of October 1998, the Board remanded that issue 
for additional development, to include a new VA examination.


FINDINGS OF FACT

1.  The veteran underwent laser treatment to the right eye 
for macular edema, secondary to CRVO, in 1985.

2.  The veteran's right eye visual acuity at distance is 
20/50.  There are no significant visual field constrictions 
or restrictions associated with the CRVO.  There is no 
evidence that the veteran has pain, rest-requirements, or 
episodic incapacity due to his service-connected eye 
disorder.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's service-connected residuals of CRVO of the 
right eye have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.84, Diagnostic Codes 
6007-6079 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that he was 
diagnosed with CRVO of the right eye in September 1980.  
Extensive treatment records are on file.  A May 1985 letter 
from a private physician indicated that the veteran continued 
to have blurred vision in the right eye.  The physician noted 
that ophthalmic examination revealed that the best corrected 
visual acuity of the right eye was 20/80.  He also reported 
that the veteran's right eye had a few glial remnants of the 
optic nerve with no active neovascularization, some sheathing 
of the retinal vessels, a prominent cystoid macular edema 
with mild pigmentary changes, and a relative central scotoma.  
The veteran underwent laser treatment in June 1985.  On his 
October 1988 examination prior to separation from service, it 
was noted that the veteran had uncorrectable defective visual 
acuity in the right eye, which was measured at 20/200.  The 
visual acuity in his left eye was reportedly 20/20.

Based upon the service medical records and the veteran's 
examination prior to separation from service, the RO granted 
the his claim of service connection for CRVO of the right 
eye, in September 1989.  A disability rating of 20 percent 
was assigned, under Diagnostic Code 6007-6077, based upon 
loss of visual acuity.  

VA outpatient treatment records, dated from March 1994 to 
September 1995, indicate that the veteran was seen for 
ongoing treatment for problems with his eyes.  The results of 
a March 1994 blood test were negative.  In September 1994, 
the veteran had complaints of difficulty with car lights at 
night since his laser surgery.  It was noted that he had a 
history of CRVO with microcystic macular edema of unknown 
etiology.  His visual fields were reportedly full, and his 
visual acuity was reportedly 20/40 (correctable to 20/20) in 
the right eye and 20/40 (correctable to 20/25) in the left 
eye.  The assessment on a September 1995 outpatient treatment 
record was history of CRVO and macular edema, secondary to 
unknown etiology.  

On VA examination in November 1995, the veteran reported 
decreased vision and sensitivity to light since having CRVO 
in the right eye approximately 10 to 15 years before.  His 
right eye visual acuity was reportedly 20/50 near and 20/60 
far (uncorrected), and 20/50 near and 20/60 far (corrected).  
Visual acuity in the left eye was reportedly corrected to 
20/20 near and far.  No diplopia and no visual field defects 
were noted.  The assessment was old CRVO by history, with no 
recent noted decrease in visual acuity.

Following this examination, the RO, in March 1996, proposed 
that the veteran's 20 percent disability rating for CRVO of 
the right eye be reduced to 10 percent, since his disability 
(decreased visual acuity) had shown sustained improvement.  
The veteran was notified of this proposal by way of an April 
2, 1996, letter.

In an April 1996 letter, the veteran asserted that his 
condition had not shown sustained improvement.  He noted that 
his level of disability warranted a higher evaluation, rather 
than a reduction.  In support of his contention, the veteran 
submitted an April 1996 VA record of an evaluation of his 
history of CRVO and macular edema of the right eye record, 
noting complaints of macular edema of the right eye.  He 
reported complaints of his vision getting worse, and of 
difficulty reading.  Headaches and asthenopia were noted.  
Uncorrected visual acuity was reported to be 20/30 in both 
eyes.  The assessment was history of CRVO and right macular 
edema.

With the above information on file, the RO, in June 1996, 
reduced the veteran's disability rating for CRVO to 10 
percent.   

An August 1996 VA outpatient treatment record showed that the 
veteran had undergone a DFE (dilated fundus examination) to 
monitor his eye problems.  The assessment included resolved 
CRVO and macular scarring on the right, and decreased visual 
acuity secondary to CRVO.


On VA examination in January 1997, the veteran reported 
complaints of glare and watery eyes when reading.  
Uncorrected right eye visual acuity was measured as 20/80 
near and 20/50 far.  Corrected visual acuity was reported as 
20/30 near and 20/25 far.  The examiner reported that 
confrontation fields showed an area of restriction superior 
nasal in the right eye, and that the right fundus showed 
areas of central macular scarring and sheathing of the 
temporal vessels.  Amsler's grid testing reportedly revealed 
a small area of metamorphopsia superiorly and a small scotoma 
inferiorly in the very central vision.  The assessment was 
metamorphopsia and macular scarring, together with sheathing 
of the vessels, consistent with a history of central retinal 
vein occlusion with some visual impairment. 

During his July 1997 RO hearing, the veteran asserted that 
his service-connected right eye disorder was more severe than 
represented by current 10 percent rating.  The veteran noted 
tearing in the eyes, decreased peripheral vision, and 
strained vision when reading for more than an hour.

In October 1998, the Board remanded the veteran's appeal for 
additional development, to include obtaining any additional 
records of pertinent treatment and affording the veteran with 
a new VA examination to determine whether he has a visual 
field loss due to his service-connected CRVO.

Additional VA outpatient treatment records, dating from 
January 1996 through September 1998, contain no information 
relevant to the veteran's claim.

Upon VA examination in December 1998, the veteran reported no 
changes in his vision since his last examination in 1996.  
The examiner found that the veteran's uncorrected visual 
acuity at distance was 20/50 on the right and 20/20 on the 
left.  Refraction showed no improvement in acuity at 
distance, but correction led to near visual acuity of 20/20 
OU.  Confrontation fields were found to be full to finger 
counting bilaterally, and the Amsler grid reportedly revealed 
slight metamorphopsia centrally on the right.  The pupils 
were four millimeters, equal, round, and reactive to light 
with no afferent pupillary defect.  Slit lamp examination was 
unremarkable, and dilated fundus examination revealed a clear 
lens in both eyes.  Bilateral findings also included clear 
vitreous, healthy optic nerves, and flat macula.  The 
examiner noted some laser scarring temporally and inferiorly 
to the macula in the right eye.  The periphery was noted to 
be clear with no holes, breaks, or tears in either eye.  It 
was reported that the veteran's Humphrey visual fields 
revealed mild nasal defects inferiorly in the right eye.  The 
impression included status post nonischemic CRVO, OD, in 
1981; status post focal laser treatment, OD, in 1985 for 
macular edema; stable, with visual acuity of 20/50.  No 
significant visual field constrictions or restrictions 
associated with his CRVO.  Presbyopia.  In an addendum, the 
treating physician reported that there is no visual field 
loss as a result of the veteran's CRVO.  The file also 
contains the results of Humphrey field of vision testing.  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known previously as the United States 
Court of Veterans Appeals, prior to March 1, 1999), has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Hence, 
VA has a duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

The Board is satisfied that all relevant facts have been 
properly developed in this case.  In-service and post-service 
medical records are associated with the claims file, and the 
veteran has been specifically examined for the residuals of 
his service-connected eye disorder, as recently as December 
1998.  Accordingly, the Board concludes that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. §§ 5103(a) and 5107(a).  Thus, it is appropriate to 
proceed to an analysis of the claim on its merits.

The service-connected disability due to the CRVO in the 
veteran's right eye is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.84, Diagnostic Code (DC) 6007, 
of the rating schedule, which provides for disability ratings 
from 10 to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  

Since the primary symptom of the veteran's disability due to 
CRVO was shown to involve decreased visual acuity, the 
disorder has been rated under Diagnostic Codes 6061-6079, 
which pertain to such impairment.  By law, the non-service-
connected eye is considered to have normal visual acuity, 
20/40 or better, in applying this schedule, unless there is 
blindness of the eye.  38 U.S.C.A. § 1160  (West 1991); 
38 C.F.R. §§ 3.383(a)(1), 4.14, 4.79 (1998).  See, e.g., 
Boyer v. West, 12 Vet.App. 142 (1999), affirming VA's 
position that non-service-connected disability in one of two 
paired organs may not be considered in a compensation claim.


Under the Diagnostic Codes for rating visual acuity, a 10 
percent rating is applicable in situations where the 
veteran's vision in one eye is 20/50.  A 20 percent 
disability rating is not for application unless the visual 
acuity in the service-connected eye is shown to have 
decreased to at least 20/70.  Higher evaluations of visual 
impairment are assigned for greater impairments of vision.  
See Diagnostic Codes 6078 and 6079.   According to the most 
recent evaluation performed in December 1998, the veteran's 
uncorrected visual acuity at distance is 20/50 in the right 
eye and 20/20 in the left.  Correction provided no 
improvement at distance.  With visual acuity at 20/50 in the 
one eye, a 10 percent rating is in order.  Since the record 
does not show that the veteran's visual deficit is at least 
20/70, a rating in excess of 10 percent is not warranted 
under the Diagnostic Codes pertaining to decreased visual 
acuity.

Although the veteran's service-connected right eye CRVO can 
also be rated based upon loss of visual field, pain, rest-
requirements, or episodic incapacity, the Board finds that 
these problems have not been shown by objective evidence.  
Complaints of strain while reading, watery eyes, and loss of 
peripheral vision are not supported by any clinical findings.  
While the record shows that the veteran has some other right 
eye problems, including slight metamorphopsia centrally, some 
laser scarring temporally and inferiorly to the macula, and 
some mild nasal defects inferiorly seen on Humphrey visual 
fields, the VA examiner specifically reported that the 
veteran has "[n]o significant visual field constrictions or 
restrictions associated with his central retinal vein 
occlusion," and that there is "no visual field loss as a 
result of the veteran's central retinal vein occulsion 
[sic]."  Since there is no finding of loss of visual field, 
Diagnostic Code 6080 (for impairment of field of vision) is 
not applicable. 

With the evidence showing decreased visual acuity to only 
20/50, a finding of no visual field loss, and no of objective 
evidence regarding pain, rest-requirements, or episodic 
incapacity, the Board finds that the veteran's service-
connected right eye disorder has been properly rated as 10 
percent disabling.  See 38 C.F.R. § 4.84, Diagnostic Codes 
6007, 6061-6079, and 6080.  A rating in excess of 10 percent 
is not possible under these provisions without objective 
findings of decreased visual acuity to at least 20/70 or some 
showing of impairment of visual field.  

 
ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected residuals of central 
retinal vein occlusion (CRVO) of the right eye is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

